PCIJ_AB_68_PajzsCsakyEsterhazy_HUN_YUG_1936-12-16_ANX_01_NA_NA_FR.txt. OT

ANNEXE

DOCUMENTS SOUMIS À LA COUR

I. — PIÈCES DÉPOSÉES AU NOM DU GOUVERNEMENT HONGROIS (DEMANDEUR).

Exception préliminaire.

Io.

II.

12.
13.
F4.

15.

65

A. — Au cours de la procédure écrite :

. Traité de paix conclu avec la Hongrie et signé à Trianon, le 4 juin 1920

(art. 250).

. Arrêt du T.A.M. hungaro-yougoslave, rendu le 21 avril 1933 dans l'affaire

n° 733, DT Jules Pajzs et épouse contre Fonds agraire.

. Arrêt du T. A.M. hungaro-yougoslave, rendu le 21 avril 1933 dans l'affaire

n° 735, Comtesse Félix Csaky contre Fonds agraire.

. Arrêt du T.A.M. hungaro-yougoslave, rendu le 21 avril 1933 dans l'affaire

n° 734, Prince Paul Esterhézy contre Fonds agraire.

. Arrêt du T.A.M.hungaro-yougoslave, rendu le 22 juillet 1935 dans l'affaire

n° 749, Jules Pajzs et son épouse, née Anne Bischitz, contre État yougo-
slave.

. Arrêt du T.A.M. hungaro-yougoslave, rendu le 22 juillet 1935 dans l'affaire

n° 750, Comtesse Félix Cséky, née Elisabeth Fernbach, contre État yougo-
slave.

. Arrêt du T. À. M. hungaro-yougoslave, rendu le 22 juillet 1935 dans l'affaire

n° 747, Prince Paul Esterhdzy contre État yougoslave.

. Avis dissident, signé, le 22 juillet 1935, par M. l'arbitre neutre J. A. van

Hamel, dans l'affaire n° 749, Dr Jules Pajzs contre État yougoslave.

. Avis dissident, signé, le 22 juillet 1935, par M. l'arbitre neutre J. A. van

Hamel, dans l'affaire n° 750, Comtesse Félix Csdky, née Elisabeth Fern-
bach, contre État yougoslave.

Avis dissident, signé, le 22 juillet 1935, par M. l'arbitre neutre J. A. van
Hamel, dans l'affaire n° 747, Prince Paul Esterhdzy contre Etat yougo-
slave.

Opinion dissidente de M. l'arbitre national hongrois A. Székécs, dans les
affaires n° 747, Prince Paul Esterhazy, n° 749, Jules Pajzs et son épouse,
et n° 750, Comtesse Félix Csaky, née Elisabeth Fernbach, contre Etat
yougoslave.

Opinion dissidente de M. larbitre roumain, donnée à l'occasion des sentences
rendues par le T. A. M. roumano-hongrois et reconnaissant la compétence dans
les affaires à propos de la réforme agraire.

Opinion dissidente de M. l'arbitre tchécoslovaque, donnée a l’occasion
des sentences rendues par le T. A. M. hungaro-tchécoslovaque et recon-
naissant la compétence dans les affaires à propos de la réforme agraire.
Opinion dissidente de M. l'arbitre yougoslave, donnée à l'occasion des
sentences rendues par le T. A.M. hungaro-yougoslave et reconnaissant la
compétence dans les affaires à propos de la réforme agraire.

Protocoles, procès-verbaux et décisions relatifs aux méthodes d’évaluation
concernant la fixation des indemnités à allouer aux requérants hongrois
dans les procès agraires, méthodes adoptées par la Commission de gestion
du Fonds agraire et les T. A. M. roumano-hongrois, hungaro-tchécoslovaque
et hungaro-yougoslave.
9%
16.

17.

A/B 68. —— AFFAIRE PAJZS, CSAKY, ESTERHAZY
Échange de notes entre les Gouvernements royaux de Hongrie et de
Yougoslavie concernant l’accomplissement de leur mandat reçu de la
Conférence de Paris en l’article XVI de l'Accord IT du 28 avril 1930.

Liste contenant quelques noms de ressortissants hongrois intéressés dans
l'affaire pendante devant la Cour permanente de Justice internationale.

B. — Au cours de la ‘procédure orale:

. Texte complet des Accords de Paris du 28 avril 1930.
. Requêtes présentées au T.A.M. hungaro-yougoslave dans l'affaire Pajzs, en

date des 21 décembre 1931 et 18 octobre 1933 (avec annexes).

. Réglément de procédure du T. A. M. hungaro-yougoslave (3 oct. 1924 et

4 août 1931).

. Règlement de procédure du T. A. M. hungaro-yougoslave concernant les

affaires agraires (4 août 1931).

. Loi yougoslave du 19 juin 1931 sur la liquidation de la réforme agraire

des grandes propriétés (ivaduction en français).
Loi yougoslave sur les douzièmes provisoires (1925); article 38 (éraduciion
en français).

7. Loi yougoslave des finances pour les années 1926-1927; article 150

(traduction en francais).

Suite de la procédure,

Io.
It.

66

A. — Au cours de la procédure écrite:

. Chambre des Députés du Parlement frangais. Session de 1931. Rapport

fait, au nom de la Commission des Affaires étrangères chargée d’examiner
le projet de loi portant approbation des différents Accords intervenus. à
Paris, le 28 avril 1930, en vue du réglement complet et définitif des
obligations résultant du Traité de Trianon, par M. Loucheur, député.

. Vingt-huit requêtes introduites à propos des réformes agraires devant les

T. À. M. roumano-hongrois, hungaro-tchécoslovaque et hungaro-yougosla ve,
et servant de base aux décisions de compétence dans ces affaires.

. Trois sentences des T. A. M. roumano-hongrois, hungaro-tchécoslovaque et

hungaro-yougoslave, reconnaissant leur compétence dans les affaires dites
agraires des ressortissants hongrois.

. Cinquante-sept requêtes déposées par des ressortissants hongrois, à propos

des réformes agraires, au T.A.M. hungaro-yougoslave.

. Cinquante-sept sentences rendues, dans les affaires introduites à propos

des réformes agraires, par le T. A.M. hungaro-yougoslave, concernant la
responsabilité du: Fonds agraire ; sentences admettant les requérants contre
le Fonds agraire; sentences écartant entièrement les requérants du Fonds
agraire. : :

. Affaire non encore décidée (extrait de la reauéte).
. Ordonnances, décrets, décrets-lois et arrétés yougoslaves, concernant la

réforme agraire, promulgués avant le 19 juin 1931 (traduction en français).

. Exemples de quelques décisions ou d’autres dispositions d’autorités yougo-

slaves portant des mesures agraires décisives au point de vue du calcul
des délais pour le dépôt des requêtes, datant de bien avant le 19 juin
1931 (tvaduction en français).

. Réponse de l'agent du Fonds agraire contenant l'exception de forclusion

contre les procès dits de première série.

Recueil intitulé: Accords relatifs aux obligations résultant du Traïüé de
Trianon, signés à Paris, le 28 avril 1930 (Budapest, Imprimerie Athe-
næum).

Documents « concernant les méthodes d'évaluation sommaire non. repro-
duites à l’annexe [X/1-4 au Mémoire » du Gouvernement hongrois :
93

12.

13.

14.

15.

A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

a) Rapport 4 la Commission de gestion du Fonds agraire, fait par son
membre hongrois, au sujet des méthodes d’évaluation des dommages
agraires, à établir en vertu de l’alinéa 2 de l’article VIII de l’Accord II
de Paris.

b) Expertise préliminaire concernant l'évaluation des biens agricoles
appartenant à des ressortissants hongrois et situés sur les territoires
que le Traité de Trianon a transférés de la Hongrie à la Roumanie,
la Yougoslavie et la Tchécoslovaquie.

c) Expertise relative à l'évaluation des biens immobiliers.

ad) Rapport de M. Borel, expert neutre, sur l'expertise des experts hon-
grois.

e) Échange de vues concernant un détail des questions (privation de
jouissance) au sujet duquel une jurisprudence a déjà commencé près le
T. A. M. roumano-hongrois.

f) Jurisprudence du T. A. M. roumano-hongrois (espèce T. Beliczay c/
Fonds agraire).

g) Jurisprudence revisée du T. A. M. roumano-hongrois.

h) Aperçu du procédé concernant l'évaluation des forêts.

4) Expertise concernant l'évaluation des forêts.

j) Aide-mémoire sur les procédés d'évaluation des forêts.

À) Procès-verbal du T. A. M. roumano-hongrois concernant l'interprétation
de l'expertise forestière.

Ouvrage en deux tomes, intitulé: Bericht über die Tätigheit der Deutsch-

Osterreichischen Friedensdelegation in St. Germain-en-Laye.

Journal officiel francais, numéro du 25 mars 1931. Débats parlementaires,

n° 52, compte rendu de la Chambre des Députés, 1ère et 2me séances

du 24 mars 1931 (discours prononcé par M. Loucheur, député).

Collection de documents du Parlement hongrois ayant trait au « projet

de loi portant insertion entre les lois hongroises des accords relatifs aux

obligations résultant du Traité de Trianon ».

Ouvrage intitulé: Les lois roumaines de réforme agraire devant le T.A. M.

roumano-hongrois. Quelques types d'affaires. Mémoires déposés par les difié-

ventes parties en cause relativement à l'exception d’incompétence soulevée par
l'État roumain. (Imprimé à Paris.)

. Pierre Jousse: Les tendances des réformes agraires dans l'Europe centrale,

l’Europe orientale et l’Europe méridionale (1918-1924) (x vol.).

. Milan Ivëié : Les problèmes agraîres en Yougoslavie (x vol.).
. Tchédomir Srebreno-Dolinski 1: La réforme agraire en Yougoslavie (1 vol.).

B. — Au cours de la procédure orale:

. Acte supplémentaire à la requête déposée le 21 décembre 1931 sous le

n° 733, auprès du T. A.M. hungaro-serbe-croate-slovène contre le Fonds
agraire, par le Dr Jules Pajzs et son épouse (avec annexes).

. Décret du ministère de la Réforme agraire de Yougoslavie sur la vente

facultative des grands domaines, en date du 8 octobre 1925 (traduction
en français).

. Vingt-cinq requêtes ? déposées auprès du T. A. M. hungaro-serbe-croate-

slovène contre l’État serbe-croate-slovène par des ressortissants hongrois.

. Extraits du Budapesti Küzlôny du 11 août 1935 (notes de la Commission

de gestion du Fonds agraire au Gouvernement hongrois, 17 oct. 1934 et
24 juillet 1935).

. Extraits des publications du Fonds agraire, plus récentes encore, à savoir

du 30 avril 1936.

 

1 Dans cet ouvrage sont reproduits un certain nombre d'actes législatifs
relatifs à la réforme agraire en Yougoslavie.

2 À chaque requête se trouve joint le document indiquant la suite à
laquelle elle a donné lieu: sentence, ordonnance d’homologation ou de désis-
tement.

67
94

IT.

A/B 68. — AFFAIRE PAJZS, CSÂKY, ESTERHAZY

: Décision du ministre de l’Agriculture de Yougoslavie (25 juin 1932).
. Requête Esterhäzy c/ État yougoslave (aff. n° 747; 15 juin 1933) (avec

annexes).

. Requête Csaky c/ État _ yougoslave (aff. n° 750; 19 oct. 1933) (avec

annexes).

. « Annexes du procès Csaky », n° 735 (28 déc. 1931).
. « Annexes du procès Esterhazy », n° 734 (24 juin 1932).

— PIÈCES DÉPOSÉES AU NOM DU GOUVERNEMENT YOUGOSLAVE (DÉFENDEUR).

Exception préliminaire.

A. — Au cours de la procédure écrite :

. Sentence du T. A.M. hungaro-yougoslave dans l’affaire Comte et Comtesse

Sigismund de Batthyäny contre Fonds agraire du 23 janvier 1934, n° 732.

. Extrait des dispositions transitoires ayant force de loi et préparatoires de

_la réforme agraire, du 25 février 1919 (art. 9; traduction en français).

. Extrait du décret du 27 juillet 1919. (ratifié le 20 mai 1922) sur l’inaliéna-

bilité et Vinsaisissabilité des grands | domaines fonciers (art. 1; traduction
en français).

. Extrait du décret du 12 février 1920 (ratifié le 4 juin 1922) sur l’exécu-

tion de l’expropriation des terres des grands domaines, occasionnée par les
intérêts généraux, la colonisation, la construction d'immeubles et' jardins
pour ouvriers ét fonctionnaires (art. 1, 3 et 13; traduction en français).

. Extrait dé la loi sur la liquidation de la réforme agraire sur les’ grandes

propriétés du 19 juin 1931 (par. 61; traduction en français).

. Décision de troisième instance du ministre de l'Agriculture n° 38.820/VIa/32

du 25 juin 1932, concernant l’expropriation de la propriété du ressortis-

_ sant hongrois Dr Jules Pajzs (traduction en français).

B. — Au cours de la procédure orale :

. Décret yougoslave du 3 septembre 1920 devenu loi du 20 mai 1922 sur

* Ia location des grands domaines fonciers en baux quatriennaux (#aduction

en français).

. Demande exceptionnelle qu 2 avril 1934) du Gouvernement yougoslave

à la requête dans l'affaire n° 747, du prince Paul Esterhazy contre VEtat

- yougoslave.

Suite de la procédure.

qe

72.

68

Au cours de la procédure orale :

Loi yougoslave du 27 mai 1930 concernant la ratification des Accords de
Paris (traduction en français).

Extrait du décret du 27 juillet 1919, ratifié le 20 mai 1922, sur l'inalié-
nabilité et l’insaisissabilité des grands domaines fonciers _ (art, 2: traduc-
tion en français). .
